Per curiam.
Bobby Julian Braswell filed a petition for voluntary surrender of his license based on his guilty plea in the Superior Court of Dodge County to one count of felony theft by taking and one count of misdemeanor theft by taking. Braswell admitted that his conviction constitutes a violation of Standard 66 (conviction of a felony shall be grounds for disbarment) of Bar Rule 4-102 (d). The State Bar of Georgia does not object to Braswell’s petition.
This Court hereby accepts Braswell’s petition for voluntary surrender of his license, which is tantamount to disbarment, and we order that Braswell’s name be stricken from the roll of attorneys licensed to practice law in this State. Braswell is reminded of his *616duties under Bar Rule 4-219 (c) (1) and (2).
Decided November 3, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.